Citation Nr: 0726534	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  04-17 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


ISSUE

Entitlement to service connection for status post radical 
prostatectomy for cancer, with erectile dysfunction, loss of 
creative organ, and urinary incontinence.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel




REMAND

The veteran had active military service from August 1961 to 
May 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The veteran seeks service connection for residuals of 
prostate cancer, which he says was caused by his exposure, 
during stateside service at Camp Cherry Point and Camp 
Pendleton, to herbicides and other toxic waste carcinogens.  
He specifically maintains that he was exposed to benzene, 
2,4-D, 2,4,6-T, 2,4,5-TP (Silvex), and other toxic waste by-
products during the performance of his work in Hanger 130 at 
Camp Cherry Point, during his leisure at Camp Cherry Point, 
and while stationed at Camp Pendleton.  He reports that he 
worked in Hanger 130, which he says was heavily contaminated, 
and says that he used to catch and eat fish from Slocum Creek 
and Turkey Gut, golf on the golf course, and scavenge in the 
landfill at Camp Cherry Point, which he says were also 
contaminated.  In support of his contention of contamination 
he has submitted documents, promulgated by the EPA, which 
inform that his former duty stations (Camp Pendleton and Camp 
Cherry Point) have been listed by the EPA on the Superfund 
National Priority List.  He has also submitted military 
documents that specifically refer to Hanger 130, Slocum 
Creek, Turkey Gut, the golf course, and the landfill at Camp 
Cherry Point as hazardous waste sites.

In February 2003 the RO contacted the service department for 
records regarding herbicide exposure.  In March 2003 the 
service department responded that it had "no records of 
exposure to herbicides."  Further inquiry regarding the 
veteran's exposure to herbicides is thus not warranted.  
However, the veteran has presented competent evidence that 
indicates it is plausible that he may have been exposed to 
carcinogens during his tours of duty at Camp Cherry Point and 
Camp Pendleton.  Even so, it is the judgment of the Board, 
that the evidence is inadequate to allow the Board to make a 
finding as to whether the veteran was exposed to any of the 
carcinogens implicated in the evidence discussed above.  
Under the circumstances, the appropriate service department 
official should be requested to review the circumstances of 
the veteran's service and the evidence indicating the 
presence of toxic waste materials at the veteran's service 
locations and provide an opinion regarding the veteran's 
exposure during service.  

In addition to the foregoing, the veteran has submitted 
excerpts from numerous scientific and medical treatises that 
provide a link between prostate cancer and arsenic; prostate 
cancer and cadmium; prostate cancer and dichlorobenzidine; 
and prostate cancer and benzene.  He has also submitted an 
opinion from his urologist, who avers as follows:

After reviewing all of the pertinent 
records from [the veteran's] VA file 
and that [the veteran] has no know 
[sic] family history of prostate cancer 
or diabetes and no other predisposing 
factors other than simply being a male.  
I am sure that you are aware of the 
possible link between prostate cancer 
and some of these carcinogens, which 
[the veteran] was exposed to during his 
time in service with the military.  
While I cannot state absolutely that 
there is a direct relationship between 
the two, I certainly think it is almost 
a certainty and that this association 
is much more than purely coincidental.  

In McLendon v. Nicholson the Court held that the Secretary 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms "may be" associated with the established event, 
is a low threshold.  McLendon, 20 Vet. App. at 83.  

The evidence confirms that the veteran has a current prostate 
disorder.  The record also contains medical and scientific 
evidence of a link between prostate cancer and certain 
carcinogens.  However, the question of the veteran's exposure 
to these carcinogens during service is unresolved.  Referral 
for a compensation and pension examination must therefore be 
predicated on evidence of in-service exposure to carcinogens.  
On remand, the veteran should also be provided notice in 
compliance with Dingess/Hartman with regard to the remanded 
issue.  Dingess, 19 Vet. App. 473.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:


1.  Provide the veteran with notice which 
informs that a disability rating and an 
effective date for the award of benefits 
will be assigned if service connection is 
awarded.  

2.  Request a copy of the veteran's service 
personnel records.  Once received, contact 
the appropriate service department official 
and provide a copy of pertinent claims file 
documents, along with a copy of this 
remand, and request that the official 
review the record, along with any other 
pertinent evidence at the official's 
disposal regarding toxic waste material at 
Camp Cherry Point, North Carolina, and Camp 
Pendleton, California.  After reviewing the 
evidence the official should be requested 
to opine as to whether, based on the 
veteran's assignments and activities during 
service, and on all other available 
evidence, it is at least as likely as not 
(50 percent probability or greater) that 
the veteran was exposed to arsenic, 
cadmium, dichlorobenzidine, benzene, or 
some other toxic waste by-product during 
service.

If the official is unable to provide the 
requested opinions, request that he 
identify an alternative source of such 
information.  Take follow-up action as 
appropriate.

3.  If, and only if, it is determined that 
it is at least as likely as not that the 
veteran was exposed to arsenic, cadmium, 
dichlorobenzidine; benzene, or some other 
toxic waste by-product during service, 
schedule the veteran for an examination by 
an appropriate specialist regarding his 
claims for service connection for prostate 
cancer residuals.  The claims file must be 
made available to, and reviewed by, the 
examiner.  All indicated tests should be 
performed, and all findings reported in 
detail.  The examiner is specifically 
requested to opine as to whether it is at 
least as likely as not (50 percent 
probability or greater) that the veteran's 
prostate cancer was caused by his exposure 
to a carcinogen during service.  If the 
examiner finds that it is at least as 
likely as not that the veteran's prostate 
cancer was caused by exposure to some 
carcinogen, the examiner must identify the 
carcinogen.  A rationale for this opinion 
should be set forth in the report provided.

4.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for appellate review, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



